 

EXHIBIT 10.2

﻿

ARATANA THERAPEUTICS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

(As  Amended)

Non-employee members of the board of directors (the “Board”) of Aratana
Therapeutics, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Program
(this “Program”). The cash and equity compensation described in this Program
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each member of the Board who is not an employee of the
Company or any parent or subsidiary of the Company (each, a “Non-Employee
Director”) who may be eligible to receive such cash or equity compensation,
unless such Non-Employee Director declines the receipt of such cash or equity
compensation by written notice to the Company. This Program shall remain in
effect until it is revised or rescinded by further action of the Board. This
Program may be amended, modified or terminated by the Board at any time in its
sole discretion. The terms and conditions of this Program shall supersede any
prior cash and/or equity compensation arrangements between the Company and any
of its Non-Employee Directors. No Non-Employee Director shall have any rights
hereunder, except with respect to stock options and/or restricted stock granted
pursuant to the Program.

1. Cash Compensation.  

(a) Annual Retainers. Each Non-Employee Director shall be eligible to receive an
annual retainer of $35,000 for service on the Board.

(b) Additional Annual Retainers. In addition, a Non-Employee Director shall
receive the following annual retainers:

(i) Chairperson of the Board.  A Non-Employee Director serving as Chairperson of
the Board shall receive an additional annual retainer of $25,000 for such
service.

(ii)  Audit Committee. A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $15,000 for such
service. A Non-Employee Director serving as a member of the Audit Committee
(other than the Chairperson) shall receive an additional annual retainer of
$7,500 for such service.

(iii)  Compensation Committee. A Non-Employee Director serving as Chairperson of
the Compensation Committee shall receive an additional annual retainer of
$10,000 for such service. A Non-Employee Director serving as a member of the
Compensation Committee (other than the Chairperson) shall receive an additional
annual retainer of $5,000 for such service.

(iv)  Nominating and Corporate Governance Committee. A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $7,500 for such service. A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $3,500 for such service.

(c) Payment of Retainers.  The annual retainers described in Sections 1(a) and
1(b) shall be earned on a quarterly basis based on a calendar quarter and shall
be paid by the Company in arrears not later than the fifteenth day following the
end of each calendar quarter. In the event a Non-Employee Director does not
serve as a Non-Employee Director, or in the applicable positions described in
Section 1(b), for an entire calendar quarter, the retainer paid to such
Non-Employee Director shall be prorated for the portion of such calendar quarter
actually served as a Non-Employee Director, or in such position, as applicable.

﻿

2. Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2013 Equity
Incentive Award Plan or any other applicable Company equity incentive plan
then-maintained by the Company (the “Equity Plan”) and shall be granted subject
to the execution and delivery of award agreements, including attached exhibits,
in substantially the forms previously approved by the Board, setting forth the
vesting schedule applicable to such awards and such other terms as may be
required by the Equity Plan. All applicable terms



--------------------------------------------------------------------------------

 

of the Equity Plan apply to this Program as if fully set forth herein, and all
grants of stock options and/or restricted stock hereby are subject in all
respects to the terms of the Equity Plan.

 (a)  Initial Awards. Each Non-Employee Director who is initially elected or
appointed to the Board shall be eligible to receive an option to purchase 30,000
shares of the Company’s common stock (subject to adjustment as provided in the
Equity Plan) on the date of such initial election or appointment. The awards
described in this Section 2(a) shall be referred to as “Initial Awards.” No
Non-Employee Director shall be granted more than one (1) Initial Award.

(b)  Subsequent Awards. A Non-Employee Director who (i) has been serving on the
Board for at least six months as of the date of any annual meeting of the
Company’s stockholders and (ii) will continue to serve as a Non-Employee
Director immediately following such meeting, shall be automatically granted an
option to purchase 7,500 shares of the Company’s common stock (subject to
adjustment as provided in the Equity Plan) and 4,500 shares of restricted
stock (subject to adjustment as provided in the Equity Plan) on the date of such
annual meeting. The awards described in this Section 2(b) shall be referred to
as “Subsequent Awards.” For the avoidance of doubt, a Non-Employee Director
elected for the first time to the Board at an annual meeting of the Company’s
stockholders shall only receive an Initial Award in connection with such
election, and shall not receive any Subsequent Award on the date of such meeting
as well.

(c)  Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from employment with
the Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.

(d)  Terms of Awards Granted to Non-Employee Directors 

(i) Purchase Price. The per share exercise price of each option granted to a
Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of common stock on the date the option is granted.

(ii) Vesting.  Each Initial Award shall vest and become exercisable in
substantially equal installments on each of the first four (4) anniversaries of
the date of grant, subject to the Non-Employee Director continuing in service on
the Board through each such vesting date. Each Subsequent Award shall vest (and
with respect to option awards become exercisable) with respect to all shares
subject thereto on the earlier of (i) the first anniversary of the date of grant
and (ii) the day immediately preceding the date of the Company’s next annual
meeting of stockholders following the date of grant, subject to the Non-Employee
Director continuing in service on the Board through such vesting date. No
portion of an Initial Award or Subsequent Award which is unvested and/or
unexercisable (with respect to option awards) at the time of a Non-Employee
Director’s termination of service on the Board shall become vested or
exercisable thereafter. All of a Non-Employee Director’s Initial Awards and
Subsequent Awards shall vest in full upon the occurrence of a Change in Control
(as defined in the Equity Plan).

(iii) Term. The term of each stock option granted to a Non-Employee Director
shall be ten (10) years from the date the option is granted. Upon a Non-Employee
Director’s cessation of service on the Board for any reason, his or her options
to purchase shares of the Company’s common stock granted under this Program
shall remain exercisable for twelve months following the cessation of his or her
service on the Board (or such longer period as the Board may determine in its
discretion on or after the date of grant of such stock options).

* * * * *

﻿



2

 

 

--------------------------------------------------------------------------------